531 F.2d 899
Moses J. CHILEMBWE, Petitioner-Appellant,v.Christopher BOND et al., Defendants-Appellees.
No. 76--1058.
United States Court of Appeals,Eighth Circuit.
Submitted Feb. 23, 1976.Decided March 8, 1976.

Moses Chilembwe, pro se.
John C. Danforth, Atty. Gen., Jefferson City, Mo., for appellee.
Before LAY, ROSS and WEBSTER, Circuit Judges.
PER CURIAM.


1
Petitioner Moses Chilembwe was convicted on a Missouri state charge of robbery with a dangerous weapon.  He was sentenced to a term of 8 years' imprisonment but placed on probation.  Thereafter he violated the terms of his probation by moving to Nevada.  A request for extradition was made by Missouri, and Missouri officers eventually traveled to Las Vegas, Nevada, where they took custody of petitioner.  Upon returning petitioner to Missouri, the state authorities revoked his probation and ordered his incarceration.


2
Shortly thereafter petitioner instituted a civil rights action (not the instant action) against certain of the persons involved in his transfer to Missouri.  This action is still in progress in federal district court before Judge Nangle.


3
The instant action was also filed in the Eastern District of Missouri, but assigned to Judge Wangelin.  In his petition, Chilembwe alleges that certain documents submitted by respondents in the action before Judge Nangle were forgeries.  The relief requested included damages and an injunction against Judge Nangle's giving any consideration to the documents.  Judge Wangelin entered an order dismissing the action as frivolous.  We agree that this action is frivolous inasmuch as Judge Nangle will ultimately rule on the admissibility of these documents in the prior case.


4
The judgment of dismissal is affirmed.